Karen R. Baker, Judge, concurring. I concur in the majority’s decision to reverse and remand this case for an award of benefits. As I discussed in my dissent in Billings v. Dir., 84 Ark. App. 79, 133 S.W.3d 399 (2003), our court in Jackson v. Daniels, 267 Ark. 685, 590 S.W.2d 63 (Ark. App. 1979), set out what remained our policy for over twenty years that, even without the legislature’s specific directive, those employees participating voluntarily in a permanent reduction in the work force were not disqualified from receiving benefits. See Billings at 86, 133 S.W.3d at 404 (2003) (Baker, J., dissenting). The majority in Billings characterized the 2003 amendment to Ark. Code Ann. § 11-10-513 as a change in public policy and asserted that the dissent was applying the amendment retroactively. As the majority in this case recognizes, prior to the change in ESD policy that gave rise to the denial of benefits in Billings, the explicit ESD policy allowed former employees to receive unemployment benefits when they voluntarily left their jobs after taking a severence package in light of a reduction in force. Therefore, the 2003 amendment was not a change in policy; rather, it was the legislature’s response to the change in explicit ESD policy. For this reason, I maintain that Billings was wrongly decided when it was before this court and should be overruled. Furthermore, under the facts of the present case, the 2003 amendment was unquestionably in effect at the time of the Board’s decision to deny appellants benefits.1    The effective date of the amendment to Ark. Code Ann. § 11-10-513 (Supp.2003) was April 10,2003, and the Board’s decision in this case was dated April 24,2003.